

116 SRES 627 IS: Recognizing June 2020 as “LGBTQ Pride Month”. 
U.S. Senate
2020-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 627IN THE SENATE OF THE UNITED STATESJune 17, 2020Mr. Brown (for himself, Mrs. Feinstein, Ms. Smith, Ms. Hassan, Mr. Markey, Ms. Baldwin, Mr. Wyden, Mr. Jones, Mr. Sanders, Ms. Sinema, Mr. Menendez, Mr. Kaine, Mr. Casey, Mr. Bennet, Mr. Carper, Mr. King, Mr. Whitehouse, Ms. Harris, Mr. Merkley, Mr. Blumenthal, Ms. Cantwell, Mr. Tester, Ms. Warren, Mrs. Murray, Ms. Rosen, Ms. Duckworth, Mrs. Shaheen, Mr. Coons, Mr. Warner, Mr. Durbin, Mr. Van Hollen, Mr. Murphy, Ms. Klobuchar, Ms. Hirono, Ms. Cortez Masto, Mr. Schatz, Mr. Leahy, Mr. Peters, Mr. Manchin, Mr. Udall, Ms. Stabenow, Mr. Cardin, Mrs. Gillibrand, Mr. Schumer, Mr. Reed, Mr. Booker, and Mr. Heinrich) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONRecognizing June 2020 as LGBTQ Pride Month. Whereas individuals who are lesbian, gay, bisexual, transgender, and queer (referred to in this preamble as LGBTQ) include individuals from—(1)all States, territories, and the District of Columbia; and(2)all faiths, races, national origins, socioeconomic statuses, education levels, and political beliefs;Whereas LGBTQ people in the United States have made, and continue to make, vital contributions to the United States and to the world in every aspect, including in the fields of education, law, health, business, science, research, economic development, architecture, fashion, sports, government, music, film, politics, technology, literature, and civil rights;Whereas the Coronavirus Disease 2019 (referred to in this preamble as COVID–19) pandemic compounds the systemic inequality that LGBTQ people face in the healthcare, employment, and housing systems in the United States, leading to a disparate impact on LGBTQ people;Whereas the persistent failure of Federal and State officials to collect full and accurate data on sexual orientation and gender identity, particularly in the current COVID–19 pandemic, causes tremendous harm to LGBTQ people in the United States, who remain largely invisible to the government entities entrusted with ensuring their health, safety, and well-being; Whereas LGBTQ people in the United States serve on the front lines during the COVID–19 pandemic as doctors, nurses, medical professionals, law enforcement officers, firefighters, and first responders in all States and the District of Columbia;Whereas LGBTQ people in the United States serve, and have served, the United States Army, Coast Guard, Navy, Air Force, and Marines honorably and with distinction and bravery;Whereas an estimated number of more than 100,000 brave servicemembers were discharged from the Armed Forces of the United States between the beginning of World War II and 2011 because of their sexual orientation, including the discharge of more than 13,000 servicemembers under the Don’t Ask, Don’t Tell policy in place between 1994 and 2011;Whereas LGBTQ people in the United States serve, and have served, in positions in the Federal Government and State and local governments, including as members of Congress, Governors, mayors, and city council members;Whereas the demonstrators who protested on June 28, 1969, following a law enforcement raid of the Stonewall Inn, an LGBTQ club in New York City, are pioneers of the LGBTQ movement for equality;Whereas, throughout much of the history of the United States, same-sex relationships were criminalized in many States and many LGBTQ people in the United States were forced to hide their LGBTQ identities while living in secrecy and fear;Whereas, on June 26, 2015, the Supreme Court of the United States ruled in Obergefell v. Hodges, 135 S. Ct. 2584, that same-sex couples have a constitutional right to marry and acknowledged that [n]o union is more profound than marriage, for it embodies the highest ideals of love, fidelity, devotion, sacrifice, and family.;Whereas Acquired Immunodeficiency Syndrome (referred to in this preamble as AIDS) has disproportionately impacted LGBTQ people in the United States, due in part to a lack of funding and research devoted to finding effective treatment for AIDS and the Human Immunodeficiency Virus (referred to in this preamble as HIV) during the early stages of the HIV and AIDS epidemic;Whereas gay and bisexual men and transgender women of color have a higher risk of contracting HIV;Whereas the LGBTQ community has maintained its unwavering commitment to ending the HIV and AIDS epidemics;Whereas LGBTQ people in the United States face disparities in employment, healthcare, education, housing, and many other areas central to the pursuit of happiness in the United States;Whereas 28 States have no explicit ban on discrimination based on sexual orientation and gender identity in the workplace, housing, or public accommodations, and 34 States have no explicit ban on discrimination against LGBTQ individuals in education;Whereas LGBTQ youth are at increased risk of—(1)suicide; (2)homelessness; (3)becoming victims of bullying, violence, and human trafficking; and(4)developing mental health illnesses, including anxiety and depression;Whereas only 13 States and the District of Columbia have explicit policies in place to protect foster youth from discrimination based on both sexual orientation and gender identity;Whereas LGBTQ youth of color are overrepresented in child welfare and juvenile justice systems;Whereas the LGBTQ community has faced discrimination, inequality, and violence throughout the history of the United States;Whereas LGBTQ people in the United States, in particular transgender individuals, face a disproportionately high risk of becoming victims of violent hate crimes;Whereas members of the LGBTQ community have been targeted in acts of mass violence, including—(1)the Pulse nightclub shooting in Orlando, Florida, on June 12, 2016, where 49 people were killed; and(2)the arson attack at the UpStairs Lounge in New Orleans, Louisiana, on June 24, 1973, where 32 people died;Whereas LGBTQ people in the United States face persecution, violence, and death in many parts of the world, including State-sponsored violence;Whereas in the several years preceding 2019, hundreds of LGBTQ people around the world were arrested and, in some cases, tortured or even executed, because of their actual or perceived sexual orientation or gender identity in countries and territories such as Chechnya, Egypt, Indonesia, and Tanzania;Whereas, in May 2019, Taiwan became the first place in Asia to extend marriage rights to same-sex couples;Whereas, since June 2019, Ecuador, Northern Ireland, and Costa Rica have extended marriage rights to same-sex couples, the most recent country-wide extensions of those rights in the world;Whereas policies such as the Migrant Protection Protocol and safe third country agreements with the countries of the Northern Triangle of Central America force LGBTQ asylum seekers to remain in dangerous conditions without adequate protections;Whereas the LGBTQ community holds Pride festivals and marches in some of the most dangerous places in the world, despite threats of violence and arrest;Whereas, in 2009, President Barack Obama signed the Matthew Shepard and James Byrd, Jr. Hate Crimes Prevention Act (division E of Public Law 111–84; 123 Stat. 2835) into law to protect all people in the United States from crimes motivated by the actual or perceived sexual orientation or gender identity of an individual;Whereas LGBTQ people in the United States have fought for equal treatment, dignity, and respect;Whereas LGBTQ people in the United States have achieved significant milestones, ensuring that future generations of LGBTQ people in the United States will enjoy a more equal and just society;Whereas, despite being marginalized throughout the history of the United States, LGBTQ people in the United States continue to celebrate their identities, love, and contributions to the United States in various expressions of Pride;Whereas Pride is a celebration of visibility in spite of marginalization, and the LGBTQ community will continue to observe this significant cultural practice even though physical Pride celebrations may be compromised in June 2020 due to the health and safety needs of all individuals involved;Whereas, in June 2020, the Supreme Court of the United States affirmed that existing civil rights laws prohibit employment discrimination on the basis of sexual orientation and gender identity, a landmark victory for the LGBTQ community; andWhereas LGBTQ people in the United States remain determined to pursue full equality, respect, and inclusion for all individuals regardless of sexual orientation or gender identity: Now, therefore, be itThat the Senate—(1)supports the rights, freedoms, and equal treatment of lesbian, gay, bisexual, transgender, and queer (referred to in this resolution as LGBTQ) people in the United States and around the world;(2)acknowledges that LGBTQ rights are human rights that are to be protected by the laws of the United States and numerous international treaties and conventions;(3)supports efforts to ensure the equal treatment of all people in the United States, regardless of sexual orientation and gender identity;(4)supports efforts to ensure that the United States remains a beacon of hope for the equal treatment of people around the world, including LGBTQ individuals; and(5)encourages the celebration of June as LGBTQ Pride Month in order to provide a lasting opportunity for all people in the United States—(A)to learn about the discrimination and inequality that the LGBTQ community endured, and continues to endure; and(B)to celebrate the contributions of the LGBTQ community throughout the history of the United States.